Citation Nr: 0918318	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  06-34 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 
1971.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The Board notes that in an October 2006 rating decision, the 
RO granted the Veteran service connection for bilateral 
hearing loss and tinnitus.  Accordingly, those issues are no 
longer on appeal before the Board at this time.

The Board also notes that in a November 2007 statement, the 
Veteran claimed that he had been diagnosed with an anxiety 
disorder, depression and anger issues at the VA Medical 
Center in Ann Arbor, Michigan, and requested service 
connection for these issues.  The issues of service 
connection for an anxiety disorder, depression and anger 
issues have not previously been adjudicated and are not 
before the Board at this time.  Accordingly, such issues are 
referred to the RO for any necessary action.


FINDING OF FACT

Competent and persuasive medical evidence indicates that the 
Veteran does not meet the criteria for a diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

The Veteran contends that he currently suffers from PTSD, as 
a result of events during his active military service in 
Vietnam.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated in the 
line of duty while in the active military, naval, or air 
service. See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).

Service connection shall be granted to a Veteran if the 
Veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and a psychosis, although not otherwise 
established as incurred in or aggravated by service, is 
manifested to a compensable degree within one year following 
the requisite service. 38 C.F.R. §§ 3.307, 3.309 (2008)

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that it was incurred in 
service. See 38 C.F.R. § 3.303(d) (2008).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred. 
See 38 C.F.R. § 3.304(f) (2008).

The first requirement for service connection for PTSD is a 
medical diagnosis of the condition. Diagnoses of PTSD must be 
rendered in accordance with the diagnostic criteria for the 
condition set forth in Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV). See 38 C.F.R. § 4.125 (noting 
that VA has adopted the nomenclature of the DSM) (2008).  

Service personnel records show that the Veteran participated 
in Counter Insurgency Operations at Chu Lai, Vietnam from 
November 18, 1969 to November 5, 1970, as a member of the 
MABS-12, MAG-12, 1ST MAW, FPO, SFRAN 96602, with an MOS of 
AdminMan, and that he received the National Defense Service 
Medal and the Vietnam Service Medal with one star.  

Service treatment records are negative for any evidence of a 
psychiatric disorder.  

Outpatient treatment records from the VA Medical Center in 
Ann Arbor, Michigan dated from November 2004 to August 2006 
show that the Veteran was treated for numerous psychological 
problems, including anxiety, depression and PTSD, and that he 
was also treated for alcohol and substance abuse.  

In November and December 2004, the Veteran was noted to have 
a questionable diagnosis of PTSD and referred to the 
psychological clinic for further evaluation.  June 2005 notes 
indicate that the Veteran reported trauma in Vietnam, as well 
as symptoms of daily memories, flashbacks and nightmares two 
to three times per week.  He also reported avoidance of 
thoughts and crowds and longstanding irritability with 
episodes of physical aggression.  He also reported feeling 
occasionally down.  The notes indicate that the Veteran was 
also seen in June 2005 by staff Social Worker, C.G. for a 
PTSD stress consultation.  The report of that evaluation is 
not of record.  However, the records indicate that the 
Veteran was seen again by C.G. in February 2006, at which 
time she indicated that she had diagnosed him with PTSD as 
well as history of polysubstance abuse during her initial 
evaluation in June 2005.  At that time, C.G. noted the 
Veteran's reports of increased sleep problems and nightmares 
since decreasing his alcohol consumption, and continued 
problems with anger/irritability.  He also reported feeling 
down more.  He was diagnosed at that time with alcohol 
dependence and PTSD.  The notes show that C.G. saw the 
Veteran again during a follow-up evaluation in March 2006.  
At that time, the Veteran reported feeling more down, but 
indicated that his primary problems were anger/irritability 
and problems sleeping.  At that time, C.G. diagnosed the 
Veteran with alcohol dependence and PTSD using the Clinician 
Administered PTSD Scale (CAPS).

During a September 2007 VA PTSD examination, the Veteran was 
not diagnosed with PTSD.  The examiner noted that he reviewed 
the Veteran's entire claims file prior to his examination.  
He also noted the Veteran's claims of stressful events that 
allegedly occurred during his tour of duty in Vietnam.  
Specifically, the Veteran claimed that from November 15, 1969 
to April 15, 1970, while stationed in Chu Lai, he witnessed 
Army helicopters throwing what appeared to be bags out of the 
doors (approximately 500 feet off the ground), which he later 
learned were bodies of Vietcong soldiers.  According to the 
Veteran, this happened daily.  He also claims that in 
December 1969, while driving back to his compound, a rocket 
struck the side of a JP5 jet fuel tank, but did not explode.  
However, the Veteran claims he was approximately 100 feet 
from the tank at the time and the tank was large and leaking 
after being struck.  Furthermore, the Veteran claims that in 
March 1969, he witnessed a U.S. helicopter crash in the surf 
on the beach, 300 feet from him, and the tail rotor fly off 
of a second chopper after it landed, just missing him.  
According to the Veteran, several soldiers drowned in this 
incident and he witnessed the removal of dead soldiers.  

The examiner's assessment was that the Veteran had not been 
exposed to traumatic events in which he was directly exposed 
to actual or threatened death or serious injury, nor was his 
response intense fear, helplessness or horror, although 
retrospectively, he was somewhat traumatized on learning that 
the objects thrown from helicopters were in fact dead or live 
bodies of the Viet Cong.  The examiner also noted that the 
Veteran did not report recurrent and intrusive distressing 
recollections or dissociative flashback episodes, and it did 
not appear that he was reporting intense psychological 
distress or physiologic reactivity on exposure to cues that 
resemble aspects of distressful events.  He also noted that 
there did not appear to be avoidance of stimuli associated 
with trauma or numbing of general responsiveness or 
diminished interest or participation in significant 
activities.  The examiner did note the Veteran's symptoms of 
increased arousal with difficulty falling or staying asleep 
and irritability or outbursts of anger; however, he noted 
that it was speculative to directly link those symptoms to 
the Veteran's Vietnam experience, although he felt that they 
may be partly linked to his service in Vietnam.  The examiner 
concluded that the Veteran's symptoms did not meet the DSM-IV 
criteria for PTSD.  He did diagnose the Veteran at that time 
with anxiety disorder, not otherwise specified, alcohol 
dependence, in partial remission, and polysubstance abuse, by 
history.

Although the record indicates that the Veteran has been 
treated for PTSD, anxiety, depression and other disorders in 
VA outpatient treatment records, there is no indication in 
the records that PTSD was diagnosed in accordance with 38 
C.F.R. § 4.125, which requires that a mental disorder conform 
with DSM-IV.  Furthermore, the September 2007 VA examiner did 
not find the Veteran to have PTSD.

The Board recognizes that the record contains competing 
medical opinions as to the diagnosis of the Veteran's claimed 
PTSD.  The Board must thus determine how much weight to 
afford the opposing opinions.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 471 (1993).  The Board may weigh one medical 
professional's opinion over another, depending on factors 
such as the reasoning employed by the medical professionals 
and whether or not, and the extent to which, they reviewed 
prior evidence.  Id. At 470-71.  ("The probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusions that the physician reaches.").

The Board must provide adequate reasons and bases if it 
adopts one medical opinion over another.  Owens v. Brown, 7 
Vet .App. 429, 433 (1995) (noting that the Board may "favor 
the opinion of one competent medical expert over that of 
another when the Board gives an adequate statement of reasons 
and bases").  In assessing evidence such as medical opinions, 
the failure of the physician to provide a basis for his 
opinion goes to the weight of the credibility of the evidence 
in the adjudication of he merits.  See Hernanadez- Toyens v. 
West, 11 Vet. App. 379, 382 (1998).

The Board finds the opinion of the September 2007 VA 
physician, who provided a clear basis for his medical 
opinion, and made the most recent evaluation of record, 
carries the most weight.  The VA examiner had the benefit of 
examining the Veteran and reviewing his non-VA medical 
records associated with the claims file, as well as his VA 
records claims file, while the VA social worker gave no 
indication that she had reviewed evidence in the Veteran's 
claims file before issuing her opinion.  See Elkins v. Brown, 
5 Vet. App. 474, 478 (rejecting medical opinion as 
"immaterial" where there was no indication that the physician 
reviewed the claimant's service medical records or any other 
relevant document that would have enabled him to form an 
opinion on service connection on an independent basis).  She 
also failed to provide sufficient rationale for her expressed 
PTSD diagnoses.
The examiner also specifically examined the Veteran to 
determine if he met the DSM-IV criteria for PTSD and found 
that he did not.  Instead, the examiner noted that the 
Veteran's Axis I diagnoses included not otherwise specified 
anxiety disorder, alcohol dependency, and polysubstance 
abuse.  The examiner noted that there were insufficient 
symptoms of PTSD to warrant a diagnosis based on DSM-IV and 
the claimed stressor events.  

The only other evidence provided as to the Veteran's claim is 
his belief that he has PTSD due to his claimed in-service 
stressors.  Although the Veteran can provide testimony as to 
his own experiences and observations, the factual question of 
if the Veteran has PTSD attributable to his in-service 
experiences is a medical question, requiring a medical 
expert.  The Veteran is not competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992). 
38 C.F.R. § 3.159.  The Veteran does not have the requisite 
special medical knowledge necessary for such opinion 
evidence.

In this case, the Board finds that the most persuasive 
medical evidence that specifically addresses the question of 
whether the Veteran has PTSD weighs against the claim.  When 
the preponderance of competent medical evidence establishes 
that the Veteran does not have a particular disability-here, 
PTSD-there can be no valid claim for service connection for 
any such disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Moreover, because the first, essential 
criterion for establishing service connection pursuant to 38 
C.F.R. § 3.304(f) is not met, the Board need not address 
whether the remaining regulatory requirements-evidence of an 
in-service stressor and of a link between the stressor and 
the PTSD-are met.

Under these circumstances, the claim for service connection 
for PTSD must be denied.  In arriving at the decision to deny 
the claim, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).   

The record reflects that in March 2005 and May 2005, prior to 
the initial adjudication of the claim, the Veteran was 
provided with the notice required by section 5103(a).  The 
Board notes that, even though the letters requested a 
response within 60 days, they also expressly notified the 
Veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) (evidence must be received by the Secretary within 
one year from the date notice is sent).

The Veteran was given the specific notice required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) (as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim) in the November 2007 supplemental statement of the 
case.  The Board acknowledges that this was after the 
unfavorable rating decision that is the subject of this 
appeal, but concludes that the timing of the notice does not 
prejudice the Veteran in this instance, as service connection 
has been denied.  Hence, matters concerning the disability 
evaluation and the effective date of an award do not arise 
here.

Finally, the Board notes that the Veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  In addition, the Veteran has been 
afforded appropriate VA examinations.  Neither the Veteran 
nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the denied claim.  The Board is also unaware 
of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were not prejudicial to the Veteran.


ORDER

Service connection for PTSD is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


